United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, JERSEY SHORE DDC, )
Bellmawr, NJ, Employer
)
__________________________________________ )
J.P., Appellant

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-441
Issued: December 3, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 7, 2009 appellant, through counsel, filed an appeal of a November 17,
2009 merit decision of the Office of Workers’ Compensation Programs denying his claim for
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant established that he sustained an injury in the performance
of duty on October 12, 2006, as alleged.
FACTUAL HISTORY
On July 20, 2008 appellant, then a 58-year-old mail processor, filed a traumatic injury
claim alleging that on October 12, 2006 he tripped and fell against a cage of mail and, jammed
and hit his right shoulder while catching himself. He asserted that he immediately informed his
supervisor of the accident. W. Keith Henry appellant’s supervisor, stated that appellant had
informed him of an injury, but he did not recall when or how the injury occurred. He noted that

appellant did not request a (Form CA-1) claim for an injury on the job. The employing
establishment challenged the claim based on the late submission. In a letter dated August 15,
2008, the Office informed appellant that additional factual and medical information were needed
to establish his claim and accorded him 30 days to provide such information.
Appellant submitted a July 3, 2008 report from Dr. Jack Facciolo, an osteopath
specializing in orthopedic surgery, who advised that he initially presented on May 22, 2007 with
right shoulder pain. He indicated that he had tripped six months prior when he caught his arm on
a shelf and severely twisted it. Dr. Facciolo noted appellant’s treating physician had offered
conservative treatment but, because of continued pain and weakness, a magnetic resonance
imaging (MRI) scan was ordered which revealed a massive rotator cuff tear that was several
months old. He indicated that appellant underwent an arthroscopic debridement and open rotator
cuff repair on May 31, 2007. Dr. Facciolo stated that he had a functional arm and shoulder but
weakness would remain. He opined that appellant suffered a massive rotator cuff tear to his right
shoulder as a result of his fall. Dr. Facciolo further opined it was difficult to say with any
certainty that working had made his problem worse, as he had not evaluated him through that
period to see a progression in his symptoms.
In a September 18, 2008 decision, the Office denied the claim finding that appellant had
not submitted factual evidence supporting his claim and that the medical evidence was
insufficient.
On September 23, 2008 appellant, through his attorney, requested a hearing, which was
held on February 25, 2009.
In a September 14, 2008 statement and at the hearing, appellant explained the
circumstances surrounding his injury. He injured his right shoulder on October 12, 2006 when
he tripped and caught his shoulder in a cage. Appellant stated that he immediately notified his
supervisor, Mr. Henry, when the incident occurred. He also stated that he started to feel shooting
pains a few days after the fall and, when the pain became worse, he called his family physician
and saw him on November 6, 2006 where he underwent a series of x-rays. Appellant saw his
family physician on December 8, 2006, February 25, April 10 and May 4, 2007. He was
prescribed pain medicine and had cortisone shots. Appellant had an MRI scan on May 11, 2007,
saw his orthopedic surgeon on May 22, 2007 and had surgery on May 31, 2007. He stated that,
right before he went for the MRI scan, his shoulder turned black and blue and became swollen,
which he attributed to working following the injury. Appellant had to overcompensate with his
right shoulder due to the damage to his left shoulder from a 2004 injury and because the
employer did not modify his duties due to his injured left arm. He did not bother to claim the
injury to his right shoulder because of the problems he went through to get his left shoulder
claim approved.1 Appellant advised that he had no other injuries to his right shoulder after he
injured it on October 12, 2006.
In a February 16, 2009 report, Dr. Facciolo clarified his earlier report of July 3, 2008. He
advised that when appellant had indicated that he had tripped six months prior and injured his
right shoulder, the date was October 12, 2006. Dr. Facciolo indicated that he fell at work on
1

Matters regarding any left shoulder condition are not before the Board on the present appeal.

2

October 12, 2006 and had a massive rotator cuff tear. He further stated that appellant seemed to
respond well to surgery and it was not unusual for persistent weakness to occur after a rotator
cuff tear was repaired.
In a May 19, 2009 decision, an Office hearing representative affirmed the September 18,
2008 decision. She found that appellant did not establish that he sustained an injury in the time,
place or manner alleged or a medical condition in connection with the alleged injury.
In an August 13, 2009 letter, counsel requested reconsideration. He indicated that he was
submitting treatment records from appellant’s family physician, Dr. Wayne Schneider, a Boardcertified family practitioner, as well as a November 6, 2006 office note from Dr. Facciolo, which
verified that appellant had tripped and hurt his right shoulder.
On September 1, 2009 the Office recieved a January 27, 2009 medical note from a
podiatrist regarding the left great toe; a May 31, 2007 outpatient report from Cape Regional
Medical Center, Department of Pathology and Laboratory Services; reports dated July 5 to
August 23, 2007 pertaining to a renal insufficiency and a July 9, 2008 report regarding a
nephrology follow-up. Page five from a November 6, 2006 history intake form of the Family
Practice Associates, Dr. Schneider’s office, was submitted. It did not contain any information
pertaining to appellant’s right shoulder.
A November 9, 2006 right shoulder x-ray report noted a history of pain. Records from
Dr. Schneider’s office dated November 13, 2006 to January 23, 2009 were received. The entries
indicate appellant was looking for x-ray results on November 13, 2006, which were reported as
normal; a cortisone injection for right shoulder pain was given and pain medication prescribed on
November 17, 2006; a cortisone shot for right shoulder pain was given on April 10, 2007;
positive findings for muscle weakness and rotation on right shoulder were found and appellant
was referred for an MRI scan on May 4, 2007; MRI scan results were positive for rotator cuff
tear on May 15, 2007; appellant was given MRI scan results and referred to Dr. Facciolo on
May 16, 2007.
In a May 11, 2007 note, Dr. Schneider ordered an MRI scan of appellant’s right upper
extremity due to shoulder pain. The May 11, 2007 MRI scan report noted a clinical history of
loss of motion and weakness as well as trauma in November 2006. An impression of massive
full thickness tear of the supraspinatus and infraspinatus tendons and a tear of the posterior
aspect of the deltoid muscle was provided.
In a May 22, 2007 report, Dr. Facciolo indicated that appellant had a shoulder injury
several months earlier and underwent conservative treatment, which included steroid injections.
Because of persistent pain and weakness, an MRI scan was obtained, which revealed a massive
rotator cuff tear. He provided his examination findings and indicated surgery would be
scheduled. A copy of the May 31, 2007 surgical report was submitted.
By decision dated November 17, 2009, the Office denied modification of the May 19,
2009 decision. It found the factual basis of the claim had not been established as the
contemporaneous medical records did not establish that appellant sustained an injury as claimed
on October 12, 2006.

3

LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his claim including the fact that the individual is
an “employee of the United States” within the meaning of the Act, that the claim was timely filed
within the applicable time limitation period of the Act, that an injury was sustained in the
performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.3
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place and in the manner alleged.4 Second, the employee must submit evidence, in the
form of medical evidence, to establish that the employment incident caused a personal injury.5
An employee may establish that the employment incident occurred as alleged, but fail to show
that his disability and/or condition related to the employment incident.
The first component to be established is that the employee actually experienced the
employment incident which is alleged to have occurred. An injury does not have to be
confirmed by eyewitnesses in order to establish that an employee sustained an injury in the
performance of duty, but the employee’s statements must be consistent with the surrounding
facts and circumstances and his or her subsequent course of action.6 An employee has not met
his or her burden of proof in establishing the occurrence of an injury when there are such
inconsistencies in the evidence as to cast serious doubt upon the validity of the claim.7 Such
circumstances as late notification of injury, lack of confirmation of injury, continuing to work
without apparent difficulty following the alleged injury and failure to obtain medical treatment
may, if otherwise unexplained, cast doubt on an employee’s statements in determining whether a
prima facie case has been established.8 However, an employee’s statement regarding the
occurrence of an employment incident is of great probative force and will stand unless refuted by
strong or persuasive evidence.9

2

5 U.S.C. §§ 8101-8193.

3

Elaine Pendleton, 40 ECAB 1143 (1989).

4

John J. Carlone, 41 ECAB 354 (1989); see 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R. §§ 10.5(ee), 10.5(q)
(traumatic injury and occupational disease defined).
5

Shirley A. Temple, 48 ECAB 404 (1997).

6

See Betty J. Smith, 54 ECAB 174 (2002).

7

Id.

8

Linda S. Christian, 46 ECAB 598 (1995).

9

Gregory J. Reser, 57 ECAB 277 (2005).

4

ANALYSIS
Appellant has not established fact of injury as inconsistencies in the factual and medical
evidence cast serious doubt as to whether the specific incident occurred at the time, place and in
the manner alleged. He stated on a July 20, 2008 claim form that he injured his right shoulder on
October 12, 2006, when he tripped and fell against a cage of mail and jammed his right shoulder
while catching himself. Appellant did not file a claim until over one and one-half years after the
claimed incident occurred. The record contains no contemporaneous medical reports
documenting that appellant received medical treatment for a work-related right shoulder
condition which occurred as a result of hitting his right shoulder against a cage of mail on the
date alleged.
The inconsistencies in the evidence cast serious doubt upon the validity of the claim.
Appellant asserted that he told his supervisor about his right shoulder injury. While his
supervisor remembered appellant telling him he had an injury, he did not recall when or how any
injury occurred and that appellant did not request a claim form. The record reflects appellant had
a previous work-related left shoulder injury. The Board has recognized that an Office hearing
representative has discretion to weigh the evidence of record and render credibility
determinations based on the witness testimony.10 The Office hearing representative found there
was no way to determine what shoulder injury appellant had mentioned to his supervisor. The
hearing representative additionally found that appellant did not offer a credible reason for
waiting almost 18 months to file his claim even though he was aware of the procedures for filing
a claim with the Office and for reporting an accident with the employing establishment.
The factual history provided in the medical evidence is also insufficient to establish that
the October 12, 2006 incident occurred as alleged. While the most contemporaneous medical
evidence reflects that appellant sought medical care in November 2006 for right shoulder pain, a
few weeks after the claimed injury of October 12, 2006, it provides no mention of any
October 12, 2006 employment incident. The November 5, 2006 history intake form from
Dr. Schneider’s office does not provide any history of injury or discussion pertaining to
appellant’s right shoulder. The form is incomplete as only the fifth page was submitted. The
November 8, 2006 shoulder x-rays noted a history of pain in the right shoulder, but does not
provide any history to support a work-related injury occurred as claimed on October 12, 2006.
Additionally, the treatment notes from Dr. Schneider’s office reflect only that appellant was
receiving cortisone shots and prescribed pain medication for a right shoulder condition in
November 2006, but fail to provide any history of injury to support the claimed October 12, 2006
injury. The most contemporaneous medical records fail to support a history of injury as alleged
to support that the claimed incident occurred on October 12, 2006.11 The Board notes that while
Dr. Facciolo’s July 3, 2008 and February 16, 2009 reports note a history of injury consistent with
appellant’s statement he tripped and fell against a hard object, he did not come under
Dr. Facciolo’s care until May 22, 2007, approximately seven months after the alleged injury of
10

Sharon J. McIntosh, 47 ECAB 754, 757 (1996); Karen R. Gallagher-Phillips, Docket No. 03-1392 (issued
October 17, 2003).
11

See S.S., 59 ECAB 315 (2008) (the Board has held that contemporaneous evidence is entitled to greater
probative value than later evidence).

5

October 12, 2006. Moreover, Dr. Facciolo’s reports and treatment records before July 3, 2008,
do not specifically address a work injury occurring on or around October 12, 2006. This
diminishes the probative value of his reports in establishing the factual component of appellant’s
claim.
Therefore, given the insufficiency of the evidence to establish that the October 12, 2006
incident occurred as alleged, the Board finds that appellant has not met his burden of proof to
establish his claim.12
CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish that he
sustained injuries to his right shoulder on October 12, 2006 as alleged.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated November 17, 2009 is affirmed.
Issued: December 3, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

As appellant did not establish an employment incident alleged to have caused an injury, it is not necessary to
consider any medical evidence with regards to causal relationship. See Bonnie A. Contreras, 57 ECAB 364 (2006).

6

